 



Exhibit 10.2

 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of November 6, 2014,
is by and between WELLS FARGO BANK, NATIONAL ASSOCIATION, as lender and
collateral agent (in such capacity, with its successors and assigns, and as more
specifically defined below, the “ABL Lender”), and U.S. BANK NATIONAL
ASSOCIATION, as trustee and collateral agent (with its successors and assigns,
and as more specifically defined below, the “Noteholder Agent”), for the
Indenture Secured Parties (as defined below).

 

WHEREAS, SAExploration, Inc., a Delaware corporation (the “Borrower”) and
SAExploration Holdings, Inc., a Delaware corporation (“Holdings”), certain
subsidiaries of Holdings, as Guarantors, and the ABL Lender are parties to that
certain Credit and Security Agreement dated as of November 6, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), pursuant to which, among other things, the ABL Lender has agreed to
make loans and extend other financial accommodations to the Borrower, which
loans and financial accommodations are guaranteed by the other Loan Parties (as
defined below);

 

WHEREAS, Holdings, certain subsidiaries of Holdings (including the Borrower), as
Guarantors, and the Noteholder Agent are parties to that certain Indenture dated
as of July 2, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Indenture”), pursuant to which, among other things,
Holdings issued secured notes in the aggregate principal amount of $150,000,000
(the “Notes”), which Notes are guaranteed by certain Subsidiaries of Holdings;

 

WHEREAS, the Loan Parties have granted to the ABL Lender security interests in
the ABL Collateral (as defined below) as security for payment and performance of
the ABL Obligations (as defined below); and

 

WHEREAS, the Loan Parties have granted to the Noteholder Agent security
interests in the Notes Collateral (as defined below) as security for payment and
performance of the Indenture Obligations (as defined below).

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

SECTION 1. Definitions; Rules of Construction.

 

1.1           UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records and Supporting Obligations.

 

1.2.          Defined Terms. The following terms, as used herein, have the
following meanings:

 

“ABL Agreement” means the collective reference to (a) the ABL Credit Agreement,
(b) any Additional ABL Agreement and (c) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the ABL Credit Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional ABL Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Agreement hereunder (a
“Replacement ABL Agreement”). Any reference to the ABL Agreement hereunder shall
be deemed a reference to any ABL Agreement then extant.

 

- 1 -

 

  

“ABL Collateral” means all Property of each Loan Party, whether now owned or
hereafter acquired, whether arising before or after any Insolvency Proceeding,
in which a Lien is obtained, granted or purported to be granted at any time to
the ABL Lender as security for any ABL Obligation, excluding, in each case,
Excluded Property other than Pledgor Foreign Property and ABL Lender Permitted
Collateral.

 

“ABL Credit Agreement” has the meaning set forth in the recitals above.

 

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

 

“ABL Documents” means the ABL Credit Agreement, each ABL Security Document, each
ABL Guarantee and each other ABL Loan Document.

 

“ABL Guarantee” means any Guarantee by any Loan Party of any or all of the ABL
Obligations.

 

“ABL Lender” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement ABL Agreement, the ABL Lender shall be the Person
identified as such in such agreement.

 

“ABL Lender Cash Collateral” means cash collateral of the type described in
subsection (6) of the definition of Excluded Property that is pledged or
delivered to ABL Lender for Hedge Obligations and letters of credit issued by
ABL Lender securing, in the case of letters of credit, an amount not to exceed
105% of the face amount of cash collateralized letters of credit issued upon the
application of Borrower and, in the case of Hedging Obligations, not to exceed
the amount of such Hedging Obligations.

 

“ABL Lender Permitted Collateral” has the meaning set forth in the definition of
Excluded Property.

 

“ABL Lien” means any Lien created by or pursuant to the ABL Security Documents.

 

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.

 

“ABL Obligations” means (a) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
ABL Agreement or any ABL DIP Financing by the ABL Lender, (b) all reimbursement
obligations (if any) and interest thereon (including any Post-Petition Interest)
with respect to any letter of credit or similar instruments issued pursuant to
the ABL Agreement, (c) all Guarantee obligations, indemnities, fees, expenses
and other amounts payable from time to time pursuant to the ABL Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding, and
(d) all other “Obligations” as defined under the ABL Credit Agreement,
including, without limitation, Banking Services Obligations and Hedging
Obligations. To the extent any payment with respect to any ABL Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any Indenture Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Lender and
the Indenture Secured Parties, be deemed to be reinstated and outstanding as if
such payment had not occurred.

 

- 2 -

 

  

“ABL Obligations Cap” means the amount of $30,000,000, plus fees, costs, and
interest thereon, plus Hedging Obligations relating to the ABL Obligations not
to exceed $5,000,000, plus Indebtedness at any time owing to ABL Lender on
account of an ABL DIP Financing in a principal amount not to exceed $5,000,000.

 

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations
and in the case of any sale of ABL Priority Collateral, any Excess ABL
Obligations) have been indefeasibly paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the ABL Documents), (b) all
commitments to extend credit under the ABL Documents have been terminated, (c)
there are no outstanding letters of credit issued under the ABL Documents (other
than such as have been cash collateralized or defeased in accordance with the
terms of the ABL Documents), (d) any other conditions to termination of the ABL
Credit Agreement and ABL Priority Liens set forth in Sectiuon 2.10 of the ABL
Credit Agreement have been satisfied, and (e) so long as the Indenture
Obligations Payment Date shall not have occurred, the ABL Lender has delivered a
written notice to the Noteholder Agent stating that the events described in
clauses (a), (b), (c) and (d), have occurred to the satisfaction of the ABL
Lender.

 

“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).

 

“ABL Priority Collateral” means all Collateral consisting of the following:

 

(1)         Accounts, payment intangibles, and all other receivables;

 

(2)         Equipment and documents therefor;

 

(3)         Investment Property, excluding any Equity Interests in (i) any Loan
Party or (ii) any direct Subsidiary of a Loan Party;

 

(4)         all Deposit Accounts with any bank or other financial institution,
commodity accounts, collection accounts, and securities accounts (including all
cash, cash equivalents, financial assets, negotiable instruments and other
evidence of payment, and other funds on deposit therein or credited thereto);

 

(5)         [Reserved]

 

(6)         Letter of Credit Rights, Supporting Obligations and Commercial Tort
Claims with respect to any of the assets identified in clauses (1) through (4)
and letters of credit transferred to the ABL Lender;

 

(7)         all contracts, contract rights, Inventory, General Intangibles,
documents, Chattel Paper (whether tangible or electronic), drafts and
acceptances, payment intangibles and instruments, in each case, in connection
with, used in, acquired for, or necessary to the realization on any of the
assets identified in clauses (1) through (6); excluding intercompany notes by or
among the Loan Parties and their respective Subsidiaries;

 

(8)         all books and records relating to the items referred to in clauses
(1) through (7); and

 

(9)         all collateral security and guarantees with respect to any of the
foregoing and, subject to the terms of this Agreement, all proceeds, products,
substitutions, replacements, accessions, cash, money, insurance proceeds,
instruments, securities, security entitlements, financial assets and deposit
accounts received as proceeds of any of the foregoing and any other “proceeds”
of the above as such are set forth in the ABL Loan Documents;

 

- 3 -

 

  

provided that (i) any Collateral, regardless of type, received in exchange for
ABL Priority Collateral pursuant to an Enforcement Action in accordance with the
terms of the ABL Agreement and this Agreement shall be treated as ABL Priority
Collateral under this Agreement, the Indenture Security Documents and the ABL
Security Documents; (ii) any Collateral regardless of type, if received in
exchange for Notes Priority Collateral pursuant to an Enforcement Action in
accordance with the terms of the Indenture and this Agreement, shall be treated
as Notes Priority Collateral under this Agreement, the Indenture Security
Documents and the ABL Security Documents.

 

“ABL Priority Liens” means, with respect to the ABL Priority Collateral, all
Liens securing the ABL Obligations.

 

“ABL Security Documents” means any and all agreements securing satisfaction of
the ABL Obligations, including the ABL Credit Agreement, those certain Deposit
Account Control Agreements between the ABL Lender, the Noteholder Agent, the
Borrower, and certain other Loan Parties, that certain Preferred Ship Mortgage
of even date herewith, executed by SAExploration Seismic Services (US), LLC in
favor of the ABL Lender, and any other ABL Loan Documents under which a security
interest is granted to the ABL Lender.

 

“Access Period” means, with respect to each Mortgaged Real Estate Asset, the
period, following the commencement of any Enforcement Action, which begins on
the earlier of (a) the fifth Business Day after the ABL Lender provides the
Noteholder Agent with the notice of its election to request access to such
Mortgaged Real Estate Asset pursuant to Section 3.4(c) and (b) the fifth
Business Day after the Noteholder Agent provides the ABL Lender with notice that
the Noteholder Agent (or its agent) has obtained possession or control of such
Mortgaged Real Estate Asset, and ends on the earliest of (i) the day which is
180 days after the date (the “Initial Access Date”) on which the ABL Lender
receives or gives the notice described above and takes physical possession of,
removes or otherwise controls physical access to, or actually uses, such
Mortgaged Real Estate Asset plus such number of days, if any, after the Initial
Access Date that it is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to any ABL Priority Collateral, (ii) the date
on which all or substantially all of the ABL Priority Collateral is removed from
such Mortgaged Real Estate Asset, (iii) the ABL Obligations Payment Date and
(iv) the date on which the default which resulted in such Enforcement Action has
been cured or waived in writing.

 

“Additional ABL Agreement” means any agreement approved for designation as such
by the ABL Lender and the Noteholder Agent.

 

“Additional Debt” has the meaning set forth in Section 10.5(b).

 

“Additional Indenture Agreement” means any agreement approved for designation as
such by the ABL Lender and the Noteholder Agent.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise, provided that beneficial ownership of 20% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by,” and “under common control
with” have correlative meanings.

 

- 4 -

 

 

“Banking Services Obligations” means with respect to any Loan Party, any
obligations of such Loan Party owed to ABL Lender (or any of its affiliates) in
respect of Cash Management Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Board of Directors” means:

 

(1)         with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

 

(2)         with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

 

(3)         with respect to a limited liability company, the direct or indirect
managing member or members or any controlling committee of managing members
thereof; and

 

(4)         with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Borrower” has the meaning set forth in the recitals above.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” means, (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) in the equity
of such entity, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests, and
(d) in the case of any other entity, any other interests or participations that
confer on a Person that right to receive a share of the profits and losses of,
or distributions of assets of, the issuing entity, but excluding for each of (a)
through (d) any debt securities convertible or exchangeable for Capital Stock,
whether or not such debt securities include any right of participation with
Capital Stock.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Class”, when used in reference to (a) any Secured Obligations, refers to
whether such Secured Obligations are the ABL Obligations or the Indenture
Obligations, (b) any Representative, refers to whether such Representative is
the ABL Lender or the Noteholder Agent, (c) any Secured Parties, refers to
whether such Secured Parties are the Indenture Secured Parties or the ABL Lender
and/or (d) any Loan Documents, refers to whether such Loan Documents are the ABL
Documents or the Indenture Documents.

 

- 5 -

 

  

“Collateral” means, collectively, all ABL Collateral and all Notes Collateral.

 

“Common Collateral” means all Collateral that constitutes both ABL Collateral
and Notes Collateral.

 

“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the same
Loan Party, as applicable.

 

“Discharge of ABL Obligations”, as used in (and for purposes of) any of the
Indenture Documents, means the ABL Obligations Payment Date.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that was
formed under the laws of the United States or any state of the United States or
the District of Columbia.

 

“Enforcement Action” means, with respect to the ABL Obligations or the Indenture
Obligations, the exercise of any default rights and remedies with respect to any
Common Collateral securing such obligations or the commencement or prosecution
of enforcement of any of such rights and remedies with respect to Common
Collateral under, as applicable, the ABL Documents or the Indenture Documents,
or applicable law, and the exercise of any default rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or under the Bankruptcy Code.

 

“Equity Interests” mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
Property of, such partnership, whether outstanding on the date hereof or issued
on or after the Closing Date, but excluding debt securities convertible or
exchangeable into such equity.

 

“Excess ABL Obligations” means the sum of (a) the portion of the principal
amount of the loans outstanding under the ABL Documents and the undrawn amount
of outstanding letters of credit issued thereunder that is in excess of the ABL
Obligations Cap, plus (b) the portion of interest and fees that accrues or is
charged with respect to that portion of the principal amount of the loans and
letters of credit described in clause (a) of this definition.

 

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits, or (ii) employee
benefit plans.

 

“Excluded Property” means:

 

(1)         all of any Loan Party’s right, title, and interest in any leasehold
or other non fee simple interest in any real property (whether leased or
otherwise held on the date hereof or leased or otherwise acquired after the date
hereof);

 

(2)         any permit or lease or license or any contractual obligation entered
into by any Loan Party that (a) prohibits or requires the consent of any Person
other than Holdings or any of its Affiliates as a condition to the creation by
any Loan Party of a Lien on any right, title or interest in such permit, lease,
license or contractual agreement or any Equity Interests or equivalent related
thereto, or (b) to the extent that any Legal Requirement applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (a) and (b), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other Legal Requirement;

- 6 -

 

 

 

 

(3)         all foreign intellectual property and any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law;

 

(4)         fixed or capital assets owned by any Loan Party that are subject to
a purchase money Lien or a capital lease, if the contractual obligation pursuant
to which such Lien is granted (or in the document providing for such capital
lease) prohibits or requires the consent of any Person other than Holdings or
any of its Affiliates as a condition to the creation of any other Lien on such
equipment;

 

(5)         motor vehicles subject to certificates of title (except to the
extent perfection can be obtained by the filing of UCC financing statements);

 

(6)         cash collateral for letters of credit or Hedging Obligations
permitted by clauses (1), (9), and (11) of Section 4.08(b) of the Indenture
securing, in the case of letters of credit, an amount not to exceed the face
amount of cash collateralized letters of credit for the benefit of any of the
Loan Parties and, in the case of Hedging Obligations, not to exceed the amount
of such Hedging Obligations;

 

(7)         (a) the Equity Interests in the Kuukpik Joint Venture, (b) any
interest in any Equity Interests that is not directly owned by any Loan Party,
and (c) any interest in any Equity Interests of any other joint venture,
partnership, or other entity that was or is existing (i) on the Issue Date
hereof, or (ii) from and after the Issue Date if such joint venture,
partnership, or other entity is not a Subsidiary of a Loan Party, in each case
if and for so long as the grant of a Lien with respect thereto is not permitted
by the other partner, joint venture or joint venture partner, as applicable, and
the applicable Loan Party has used commercially reasonable efforts to obtain the
right to grant a lien in such joint venture, partnership or other entity;

 

(8)         Equity Interests in excess of 65% of all outstanding voting Equity
Interests of any Foreign Subsidiary;

 

(9)         any ABL Priority Collateral that has been released in accordance
with the ABL Security Documents and this Agreement;

 

(10)        any Notes Priority Collateral that has been released in accordance
with the Indenture, the Indenture Security Documents and this Agreement;

 

(11)        the Excluded Accounts;

 

(12)        any property or assets owned at any time or from time to time by any
Foreign Subsidiary; and

 

(13)        any asset or property (a) with a Fair Market Value of less than
$20.0 million, or (b) constituting Equity Interests in a Foreign Subsidiary, in
each case as to which the Board of Directors determines in good faith that the
costs of obtaining or perfecting such a security interest are excessive in
relation to the practical benefit to the Secured Parties of the security
afforded thereby (based on the Fair Market Value of such asset or property) (it
being understood that such determination in respect of assets described in
clauses (a) and (b) shall only apply with respect to actions required to create
or perfect a security interest in the Collateral under the laws of any non-U.S.
jurisdiction);

- 7 -

 

  

provided, that notwithstanding anything to the contrary contained in clauses (1)
through (13) above to the contrary, (a) Excluded Property shall not include any
Proceeds of Property described in clauses (1) through (13) above (unless such
proceeds are also described in such clauses), and (b) subject to the provisions
of this Agreement, no property or assets that are subject to a Lien securing
obligations owed any Secured Party shall constitute Excluded Property so long as
such Lien remains in effect; provided, further, that at such time as any of the
foregoing Property no longer constitutes Excluded Property, such Property shall
immediately constitute Collateral and a Lien on and security interest in and to
all of the right, title and interest of the applicable Loan Party in, to, and
under such Property shall immediately attach thereto.

 

For the purposes of clarity, and notwithstanding anything to the contrary
herein, the parties acknowledge the following with respect to Excluded Property
(collectively, the “ABL Lender Permitted Collateral”): (a) under certain
circumstances set forth in the ABL Documents the ABL Lender may require the Loan
Parties to grant and perfect Liens against certain motor vehicles that are
subject to certificates of title as described in clause (5) above; (b) ABL
Lender Cash Collateral may be pledged by a Loan Party to secure letters of
credit and hedging obligations with the ABL Lender so long as the cash
collateral is limited to the amounts specified in the definition of ABL Lender
Cash Collateral, notwithstanding clause (6) above; (c) to the extent the ABL
Lender is the depository bank for a Loan Party, Excluded Accounts described in
clause (11) above will be subject to the security interest and setoff rights
granted to the ABL Lender in Deposit Accounts and subject to the terms of any
applicable account agreement and depository account control agreement; and (d)
Pledgor Foreign Property described in clause (13) above constitutes Excluded
Property only to the extent specific actions are required to create or perfect a
security interest in such Collateral under the laws of any non-U.S.
jurisdiction. Pursuant to the terms of Section 2.4(b), the ABL Lender is deemed
to hold for the benefit of the Noteholder Agent (subject to the Lien Priority
hereof) any such Liens granted with respect to (i) motor vehicles subject to
certificates of title, (ii) ABL Lender Cash Collateral for any letter of credit
to the extent the cash collateral exceeds the face amount of the letter of
credit (subject to the terms of any applicable deposit account control
agreement), and (iii) Excluded Accounts.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Chief Financial Officer or
Board of Directors of Holdings (unless otherwise provided in the Indenture).

 

“Foreign Equity” means Equity Interests in any Foreign Subsidiary that are owned
by any Loan Party.

 

“Foreign Subsidiary” means any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in any other statements by such other
entity as may have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

- 8 -

 

 

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Hedging Obligations” mean, with respect to any specified Person, the
obligations of such Person under:

 

(1)         interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements, and interest rate collar
agreements;

 

(2)         other agreements or arrangements designed to manage interest rates
or interest rate risk; and

 

(3)         other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.

 

“Holdings” has the meaning set forth in the recitals above.

 

“Impairment” has the meaning set forth in Section 2.7.

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1)         in respect of borrowed money;

 

(2)         evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);

 

(3)         in respect of banker’s acceptances;

 

(4)         representing Capital Lease Obligations;

 

(5)         representing the balance deferred and unpaid of the purchase price
of any property or services due more than one year after such property is
acquired or such services are completed; or

 

(6)         representing any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under the ABL Documents or the Indenture Documents as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.

 

- 9 -

 

  

“Indenture” has the meaning set forth in the recitals above.

 

“Indenture Agreement” means the collective reference to (a) the Indenture; (b)
any Additional Indenture Agreement; (c) any agreement under which Notes are sold
or issued pursuant to the terms of the Indenture or any Supplemental Indenture
relating to Additional Notes, if any, including, without limitation, that
certain Purchase Agreement, dated as of June 25, 2014 by and between Holdings,
Jeffreries LLC and certain subsidiaries of Holdings, as guarantors; and (d) any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any Indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the Indebtedness and
other obligations outstanding under or issued pursuant to the Indenture, any
Additional Indenture Agreement or any other agreement or instrument referred to
in this clause (d) unless such agreement or instrument expressly provides that
it is not intended to be and is not an Indenture Agreement hereunder (a
“Replacement Indenture Agreement”). Any reference to the Indenture Agreement
hereunder shall be deemed a reference to any Indenture Agreement then extant.

 

“Indenture Documents” means the Indenture Agreement, each Indenture Security
Document and each Indenture Guarantee.

 

“Indenture Guarantee” means any Guarantee by any Loan Party of any or all of the
Indenture Obligations.

 

“Indenture Lien” means any Lien created by or pursuant to the Indenture Security
Documents.

 

“Indenture Obligations” means (a) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all indebtedness issued under
the Indenture Agreement or any Notes DIP Financing by the Indenture Secured
Parties, and (b) all Guarantee obligations, indemnities, fees, expenses and
other amounts payable from time to time pursuant to the Indenture Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any Indenture Obligation (whether by or
on behalf of any Loan Party, as Proceeds of security, enforcement of any right
of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, the ABL Lender, receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the ABL Lender and the Indenture
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.

 

“Indenture Obligations Payment Date” means the first date on which (a) the
Indenture Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full, (b) all commitments to
extend credit under the Indenture Documents have been terminated, and (c) so
long as the ABL Obligations Payment Date shall not have occurred, the Noteholder
Agent has delivered a written notice to the ABL Lender stating that the events
described in clauses (a) and (b) have occurred to the satisfaction of the
Indenture Secured Parties.

 

“Indenture Secured Parties” means the Noteholder Agent and the Noteholders.

 

- 10 -

 

 

“Indenture Security Documents” means any and all agreements securing
satisfaction of the Indenture Obligations, including, without limitation, that
certain Security Agreement, dated as of July 2, 2014 by and between the Borrower
and the other Loan Parties, as co-Pledgors, and the Noteholder Agent, that
certain Trademark Security Agreement, dated as of July 2, 2014 by and between
the Borrower and the other Loan Parties, as co-Pledgors, and the Noteholder
Agent, those certain Deposit Account Control Agreements of even date herewith
between the ABL Lender, the Noteholder Agent, the Borrower, and certain other
Loan Parties, and that certain Preferred Ship Mortgage of even date herewith,
executed by SAExploration Seismic Services (US), LLC in favor of the Noteholder
Agent.

 

“Insolvency Proceeding” means with respect to any Person, (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to such
Person, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to such Person or with respect
to material portion of its assets; (c) any composition of liabilities or similar
arrangement relating to such Person, whether or not under a court’s jurisdiction
or supervision; (d) any liquidation, dissolution, reorganization or winding up
of such Person, whether voluntary or involuntary, whether or not under a court’s
jurisdiction or supervision, and whether or not involving insolvency or
bankruptcy; or (e) any general assignment for the benefit of creditors or any
other marshaling of assets and liabilities of such Person.

 

“Intervening Creditor” has the meaning set forth in Section 2.7.

 

“Intervening Lien” has the meaning set forth in Section 2.7.

 

“Issue Date” means July 2, 2014.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.

 

“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.

  

“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the Indenture Obligations and (b) with respect to any Notes Priority
Collateral, all Liens securing the ABL Obligations.

 



“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
Indenture Obligations and (b) with respect to any Notes Priority Collateral, all
ABL Obligations.

  

“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the Noteholder Agent and (b) with respect to any Indenture
Obligations or any Notes Priority Collateral, the ABL Lender.

  

“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all Indenture Secured Parties and (b) with respect to the Notes Priority
Collateral, the ABL Lender.

 

“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.

- 11 -

 

  

“Kuukpik Joint Venture” means Kuukpik/SAExploration, LLC, an Alaska limited
liability company and a joint venture between the Borrower and Kuukpik
Corporation.

  

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, Order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

 

“Lien Priority” means with respect to any Lien of the ABL Lender or the
Noteholder Agent in the Common Collateral, the order of priority of such Lien
specified in Section 2.1.

 

“Loan Documents” shall mean, collectively, the ABL Documents and the Indenture
Documents.

 

“Loan Party” means Holdings, the Borrower and each Subsidiary of Holdings that
is now or hereafter becomes a party to any ABL Document or Indenture Document.
All references in this Agreement to any Loan Party shall include such Loan Party
as a debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

 

“Mortgaged Real Estate Asset” means a real estate asset subject to a mortgage in
favor of the Noteholder Agent.

 

“Mortgages” has the meaning specified in Section 2.6(a).

 

“Non-Recourse Debt” means Indebtedness:

 

(1)         as to which neither Holdings nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), or (b) is directly or indirectly
liable as a guarantor or otherwise;

 

(2)         no default with respect to which (including any rights that the
holders of the Indebtedness may have to take enforcement action against an
Unrestricted Subsidiary) would permit upon notice, lapse of time, or both, any
holder of any other Indebtedness of Holdings or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

 

(3)         as to which the lenders will not have any recourse to the stock or
assets of Holdings or any of its Restricted Subsidiaries (other than Equity
Interests of an Unrestricted Subsidiary).

 

“Note Post-Petition Assets” has the meaning set forth in Section 5.2(a).

 

“Noteholder Agent” has the meaning set forth in the recitals above.

 

“Noteholders” means the holders of the Notes.

 

- 12 -

 

  

“Notes” has the meaning set forth in the recitals above.

 

“Notes Collateral” means all Property of each Loan Party, whether now owned or
hereafter acquired, whether arising before or after any Insolvency Proceeding,
in which a Lien is granted or purported to be granted to any Indenture Secured
Party as security for any Indenture Obligation, excluding, in each case,
Excluded Property, other than Pledgor Foreign Property.

 

“Notes DIP Financing” has the meaning set forth in Section 5.2(b).

 

“Notes Priority Collateral” means all Notes Collateral other than ABL Priority
Collateral; provided that (i) any Collateral, regardless of type, received in
exchange for Notes Priority Collateral pursuant to an Enforcement Action in
accordance with the terms of the Indenture Agreement and this Agreement shall be
treated as Notes Priority Collateral under this Agreement, the Indenture
Security Documents and the ABL Security Documents; (ii) any Collateral of the
type that constitutes Notes Priority Collateral, if received in exchange for ABL
Priority Collateral pursuant to an Enforcement Action in accordance with the
terms of the ABL Agreement and this Agreement, shall be treated as ABL Priority
Collateral under this Agreement, the Indenture Security Documents and the ABL
Security Documents; and (iii) Notes Priority Collateral shall exclude, however,
all ABL Priority Collateral (other than ABL Priority Collateral which is treated
as Notes Priority Collateral as set forth in clause (i) above), it being
understood and agreed that the Indenture Secured Parties remain entitled to the
benefit of their second priority Lien in any such Collateral.

 

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(d) in the case of any general partnership, the partnership agreement (or
similar document) of such Person, (e) in any other case, the functional
equivalent of the foregoing, and (f) any shareholder, voting trust or similar
agreement between or among any holders of Equity Interests of such Person.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledgor Foreign Property” means any asset or property of the nature described
in clause (13) of the definition of Excluded Property.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

 

“Priority Collateral” means the ABL Priority Collateral or the Notes Priority
Collateral.

 

- 13 -

 

 

“Proceeds” means (a)(i) when used with respect to the ABL Priority Collateral,
all “proceeds,” as defined in Article 9 of the Uniform Commercial Code
(including, without limitation, insurance proceeds payable on account of ABL
Priority Collateral), with respect to the ABL Priority Collateral, and amounts
recovered under any business interruption insurance, (ii) when used with respect
to the Notes Priority Collateral, all “proceeds,” as defined in Article 9 of the
Uniform Commercial Code (including, without limitation, insurance proceeds on
Notes Priority Collateral but excluding any business interruption insurance),
with respect to the Notes Priority Collateral, and (iii) when used with respect
to the Common Collateral, all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral and (b) whatever is
recoverable or recovered when any ABL Priority Collateral, Notes Priority
Collateral or Common Collateral, as applicable, is sold, exchanged, collected,
or disposed of, whether voluntarily or involuntarily.

 

“Property” means any right, title, or interest in or to property or assets of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any other Person owned by the
Person in question and whether now in existence or owned or hereafter entered
into or acquired, including all Real Property, cash, securities, accounts,
revenues and contract rights.

 

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Loan Party in any real property.

 

“Recovery” has the meaning set forth in Section 5.5.

 

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”

 

“Replacement Indenture Agreement” has the meaning set forth in the definition of
“Indenture Agreement.”

 

“Representative” means each of the ABL Lender and the Noteholder Agent.

 

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

 

“Retained Interest” has the meaning set forth in Section 7.5.

 

“Secured Obligations” means the ABL Obligations and the Indenture Obligations.

 

“Secured Parties” means the ABL Lender and the Indenture Secured Parties.

 

“Security Documents” means, collectively, the ABL Security Documents and the
Indenture Security Documents.

 

“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.

 

“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.

 

“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Notes Priority
Collateral, all Liens securing the Indenture Obligations.

 

“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any Notes Priority Collateral, all
Indenture Obligations.

 

- 14 -

 

  

“Senior Obligations Payment Date” means (a) with respect to ABL Obligations, the
ABL Obligations Payment Date and (b) with respect to any Indenture Obligations,
the Indenture Obligations Payment Date.

 

“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Lender and (b) with respect to any Notes Priority Collateral, the
Noteholder Agent.

 

“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
the ABL Lender and (b) with respect to the Notes Priority Collateral, the
Indenture Secured Parties.

 

“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.

 

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

 

“Subsidiary” means, with respect to any specified Person:

 

(1)         any corporation, association, or other business entity of which more
than 50% of the total voting power of shares of Equity Interests entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers, trustees or
similar persons of the corporation, association, or other business entity is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person (or a combination thereof); and

 

(2)         any partnership or limited liability company of which (a) more than
50% of the capital accounts, distribution rights, total equity and voting
interests or general and limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of that Person or a combination thereof, whether in the form
of membership, general, special or limited partnership interests or otherwise,
and (b) such Person or any Subsidiary of such Person is a controlling general
partner or controlling managing member or otherwise controls such entity.

 

“Triggering Event” means (i) the acceleration of the ABL Obligations prior to
maturity, (ii) the termination of the ABL Lender’s commitment to make advances
under the ABL Documents, by written notice, (iii) the exercise of any
Enforcement Action, (iv) any default in any scheduled payment of principal,
premium, if any, interest or fees under the Indenture Agreement or under the ABL
Credit Agreement that remains uncured or unwaived for a period of 30 consecutive
days, or (v) the commencement of an Insolvency Proceeding.

 

“Unasserted Contingent Obligations” means, at any time, ABL Obligations or
Indenture Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Indenture Obligation, as applicable, and (b) with respect to ABL
Obligations, contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
Indenture Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

 

- 15 -

 

  

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the applicable jurisdiction.

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings that is designated by
the Board of Directors of Holdings as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors, but only to the extent that such
Subsidiary:

 

(1)         has no Indebtedness other than Non-Recourse Debt;

 

(2)         except as permitted under the terms of the Indenture, is not party
to any agreement, contract, arrangement, or understanding with Holdings or any
Restricted Subsidiary of Holdings unless the terms of any such agreement,
contract, arrangement, or understanding are no less favorable to Holdings or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of Holdings;

 

(3)         is a Person with respect to which neither Holdings nor any of its
Restricted Subsidiaries has any direct or indirect obligation to (a) subscribe
for additional Equity Interests, or (b) maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

 

(4)         has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of Holdings or any of its Restricted
Subsidiaries.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

1.3           Rules of Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and (f)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 2. Lien Priority.

 

2.1           Lien Subordination. Notwithstanding the date, time, method, manner
or order of grant, attachment or perfection of any Junior Lien in respect of any
Collateral or of any Senior Lien in respect of any Collateral and
notwithstanding any provision of the UCC, any applicable law (including the
Bankruptcy Code), any Loan Document, any alleged or actual defect or deficiency
in any of the foregoing, any failure to attach or (if required under any Loan
Document) perfect any Lien created under any Loan Document or any other
circumstance whatsoever, the Junior Representative, on behalf of each Junior
Secured Party, in respect of such Collateral hereby agrees that:

 

- 16 -

 

  

(a)          any Senior Lien in respect of such Collateral, regardless of how or
when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be and shall remain senior and prior to any
Junior Lien in respect of such Collateral (whether or not such Senior Lien is
subordinated to any Lien securing any other obligation); and

 

(b)          any Junior Lien in respect of such Collateral, regardless of how or
when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to any
Senior Lien in respect of such Collateral.

 

2.2           Prohibition on Contesting Liens. In respect of any Collateral, the
Junior Representative, on behalf of each Junior Secured Party, in respect of
such Collateral agrees that it shall not, and hereby waives any right to:

 

(a)          contest, or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, validity or
enforceability of any Senior Lien on such Collateral; or

 

(b)          demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or similar right which it may have in
respect of such Collateral or the Senior Liens on such Collateral, except to the
extent that such rights are expressly granted in this Agreement.

 

2.3           Nature of Obligations. The Noteholder Agent on behalf of itself
and the other Indenture Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently re-borrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, subject to the limitations on Indebtedness contained in Section 4.08
of the Indenture, in each event, without notice to or consent by the Indenture
Secured Parties and without affecting the provisions hereof. The ABL Lender
acknowledges that the Indenture Obligations may be replaced or refinanced, and
Additional Notes and/or Exchange Notes (as such terms are defined in the
Indenture) may be issued under the Indenture, without notice to or consent by
the ABL Lender and without affecting the provisions hereof. The Lien Priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, re-borrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Indenture Obligations, or any portion thereof.

 

2.4           No New Liens.

 

(a)          Until the ABL Obligations Payment Date, no Indenture Secured Party
shall acquire or hold any Lien on any assets of any Loan Party securing any
Indenture Obligation which assets are not also subject to the Lien of the ABL
Lender under the ABL Documents, subject to the Lien Priority set forth herein.
If any Indenture Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Loan Party securing any Indenture
Obligation which assets are not also subject to the Lien of the ABL Lender under
the ABL Documents, subject to the Lien Priority set forth herein, then the
Noteholder Agent (or the relevant Indenture Secured Party) shall, without the
need for any further consent of any other Indenture Secured Party and
notwithstanding anything to the contrary in any other Indenture Document be
deemed to also hold and have held such lien for the benefit of the ABL Lender as
security for the ABL Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the ABL Lender in writing of the existence of
such Lien.

 

- 17 -

 

  

(b)          Until the Indenture Obligations Payment Date, the ABL Lender shall
not acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Noteholder Agent
under the Indenture Documents, subject to the Lien Priority set forth herein;
provided, however, the ABL Lender may hold Liens on ABL Lender Cash Collateral
notwithstanding Noteholder Agent’s lack of a Lien thereon. If the ABL Lender
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Loan Party securing any ABL Obligation which assets are not also subject
to the Lien of the Noteholder Agent under the Indenture Documents, subject to
the Lien Priority set forth herein, then the ABL Lender shall, notwithstanding
anything to the contrary in any other ABL Document be deemed to also hold and
have held such lien for the benefit of the Noteholder Agent as security for the
Indenture Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Noteholder Agent in writing of the existence of such
Lien.

 

2.5           Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the ABL Security Documents and the Indenture Security Documents constitute two
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Common Collateral, the Indenture Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Lender
and the Indenture Secured Parties in respect of the Common Collateral constitute
claims in the same class (rather than separate classes of senior and junior
secured claims), then the ABL Lender and the Indenture Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligation claims and Indenture Obligation claims
against the Loan Parties (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Notes Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Lender or the Indenture Secured Parties, respectively, shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest that is available from each pool of Priority
Collateral for each of the ABL Lender and the Indenture Secured Parties,
respectively, before any distribution is made in respect of the claims held by
the other Secured Parties, with the other Secured Parties hereby acknowledging
and agreeing to turn over to the respective other Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.

 

2.6           Agreements Regarding Actions to Perfect Liens.

 

(a)          The ABL Lender agrees that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “Mortgages”) now or thereafter filed against
any Real Estate Asset in favor of or for the benefit of the ABL Lender shall
contain the following notation: “The lien created by this mortgage on the
property described herein is junior and subordinate to the lien on such property
created by any mortgage, deed of trust or similar instrument now or hereafter
granted to U.S. BANK NATIONAL ASSOCIATION, as Noteholder Agent, in accordance
with the provisions of the Intercreditor Agreement dated as of November 6, 2014,
as amended from time to time.”

 

- 18 -

 

 

(b)          Each of the ABL Lender and the Noteholder Agent hereby acknowledge
that, to the extent that it holds, or a third party holds on its behalf,
physical possession of or “control” (as defined in the Uniform Commercial Code)
over Common Collateral pursuant to the ABL Security Documents or the Indenture
Security Documents, as applicable, such possession or control is also for the
benefit of the Noteholder Agent and the other Indenture Secured Parties or the
ABL Lender, as applicable, solely to the extent required to perfect their
security interest in such Common Collateral. Nothing in the preceding sentence
shall be construed to impose any duty on the ABL Lender or the Noteholder Agent
(or any third party acting on either such Person's behalf) with respect to such
Common Collateral or provide the Noteholder Agent, any other Indenture Secured
Party or the ABL Lender, as applicable, with any rights with respect to such
Common Collateral beyond those specified in this Agreement, the ABL Security
Documents and the Indenture Security Documents, as applicable, provided that
subsequent to the occurrence of the ABL Obligations Payment Date (so long as the
Indenture Obligations Payment Date shall not have occurred), the ABL Lender
shall (i) deliver to the Noteholder Agent, at the Loan Parties’ sole cost and
expense, the Common Collateral in its possession or control together with any
necessary endorsements to the extent required by the Indenture Documents or (ii)
direct and deliver such Common Collateral as a court of competent jurisdiction
otherwise directs; and provided, further, that subsequent to the occurrence of
the Indenture Obligations Payment Date (so long as the ABL Obligations Payment
Date shall not have occurred), the Noteholder Agent shall (i) deliver to the ABL
Lender, at the Loan Parties’ sole cost and expense, the Common Collateral in its
possession or control together with any necessary endorsements to the extent
required by the ABL Documents or (ii) direct and deliver such Common Collateral
as a court of competent jurisdiction otherwise directs. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the ABL Lender and the Indenture Secured Parties and shall not impose on
the ABL Lender or the Indenture Secured Parties any obligations in respect of
the disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.

 

2.7           Impairments. It is the intention of the parties hereto that the
Secured Parties of each Class (and not the Secured Parties of the other Class)
bear the risk of (a) any determination by a court of competent jurisdiction that
(i) any Secured Obligations of such Class are unenforceable under applicable law
or are subordinated to any other obligations (other than to any Secured
Obligations of the other Class), (ii) any Secured Obligations of such Class do
not have a valid and perfected Lien on any of the Collateral securing any
Secured Obligations of the other Class or (iii) any Person (other than any
Representative or any Secured Party) has a Lien on any Common Collateral that is
senior in priority to the Lien on such Common Collateral securing any Secured
Obligations of such Class, but junior to the Lien on such Common Collateral
securing any Secured Obligations of the other Class (any such Lien being
referred to as an “Intervening Lien”, and any such Person being referred to as
an “Intervening Creditor”) and (b) the existence of any Collateral securing
Secured Obligations of the other Class that does not constitute Common
Collateral with respect to any Secured Obligations of such Class (any condition
referred to in clause (a) or (b) with respect to the Secured Obligations of such
Class being referred to as an “Impairment” of such Class); provided that the
existence of any limitation on the maximum claim that may be made against any
real property subject to a mortgage that applies to Secured Obligations of both
Classes shall not be deemed to be an Impairment of Obligations of either Class.
In the event an Impairment exists with respect to the Secured Obligations of a
Class, the results of such Impairment shall be borne solely by the Secured
Parties of such Class, and the rights of the Secured Parties of such Class
(including the right to receive distributions in respect of the Secured
Obligations of such Class pursuant to the Loan Documents of such Class and in
accordance herewith) set forth herein shall be modified to the extent necessary
so that the results of such Impairment are borne solely by the Secured Parties
of such Class. In furtherance of the foregoing, in the event the Secured
Obligations of a Class shall be subject to an Impairment in the form of an
Intervening Lien of any Intervening Creditor, the value of any Common Collateral
or Proceeds that are allocated to such Intervening Creditor shall be deducted
solely from the Common Collateral or Proceeds to be distributed in respect of
the Secured Obligations of such Class. In addition, in the event the Secured
Obligations of a Class are modified pursuant to applicable law (including
pursuant to Section 1129 of the Bankruptcy Code or any equivalent provision of,
or order granted pursuant to, any other bankruptcy law), any reference to the
Secured Obligations of such Class or the Loan Documents of such Class shall
refer to such obligations or such documents as so modified.

 

- 19 -

 

  

SECTION 3. Enforcement Rights.

 

3.1           Exclusive Enforcement. Until the Senior Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party; provided, however, the Senior
Secured Party shall use its best efforts to provide the Junior Secured Party
with copies of any written notice of (i) acceleration, (ii) payment default, or
(iii) an Enforcement Action, within five (5) business days of providing such
notice to any Loan Party.

 

3.2           Junior Representative Standstill and Waivers. Each Junior
Representative, on behalf of itself and the other Junior Secured Parties, agrees
that, until the Senior Obligations Payment Date has occurred, or upon the Senior
Secured Parties’ advance written consent, but subject to the proviso set forth
in Section 5.1:

 

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;

 

(b) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including the filing of an
Insolvency Proceeding) or otherwise, any foreclosure, sale, lease, exchange,
transfer or other disposition of the Senior Collateral by any Senior Secured
Party or any other Enforcement Action taken (or any forbearance from taking any
Enforcement Action) in respect of the Senior Collateral by or on behalf of any
Senior Secured Party;

 

(c) they have no right to (i) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral, or (ii) consent or object to the exercise by the
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (c), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);

 

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;

 

(e) they will not commence judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the Senior Collateral; and

 

(f) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.

 

- 20 -

 

  

3.3           Judgment Creditors. In the event that any Indenture Secured Party
becomes a judgment lien creditor in respect of any Common Collateral as a result
of its enforcement of its rights as an unsecured creditor, such judgment lien
shall be subject to the terms of this Agreement for all purposes (including in
relation to the ABL Liens and the ABL Obligations) to the same extent as all
other Liens in favor of such Indenture Secured Party with respect to such Common
Collateral are subject to the terms of this Agreement. In the event that the ABL
Lender becomes a judgment lien creditor in respect of Common Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the Indenture Liens and the Indenture Obligations) to the same
extent as all other Liens in favor of the ABL Lender in respect of such Common
Collateral are subject to the terms of this Agreement.

 

3.4           Cooperation; Sharing of Information and Access.

 

(a)          The Noteholder Agent, on behalf of itself and the other Indenture
Secured Parties, agrees that each of them shall take such actions as the ABL
Lender shall reasonably request in connection with the exercise by the ABL
Lender of its rights set forth herein in respect of the ABL Priority Collateral.
The ABL Lender agrees that it shall take such actions as the Noteholder Agent
shall reasonably request in connection with the exercise by the Indenture
Secured Parties of their rights set forth herein in respect of the Notes
Priority Collateral.

 

(b)          In the event that the ABL Lender shall, in the exercise of its
rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Notes Priority Collateral, the ABL Lender shall
promptly notify the Noteholder Agent of such fact and, upon request from the
Noteholder Agent and as promptly as practicable thereafter, either make
available to the Noteholder Agent such books and Records for inspection and
duplication or provide to the Noteholder Agent copies thereof. In the event that
the Noteholder Agent shall, in the exercise of its rights under the Indenture
Security Documents or otherwise, receive possession or control of any books and
records of any Loan Party which contain information identifying or pertaining to
any of the ABL Priority Collateral, the Noteholder Agent shall promptly notify
the ABL Lender of such fact and, upon request from the ABL Lender and as
promptly as practicable thereafter, either make available to the ABL Lender such
books and records for inspection and duplication or provide the ABL Lender
copies thereof.

 

(c)          If the Noteholder Agent, or any agent or representative of the
Noteholder Agent, or any receiver, shall, after the commencement of any
Enforcement Action, obtain possession or physical control of any Mortgaged Real
Estate Asset, the Noteholder Agent shall promptly notify the ABL Lender in
writing of that fact, and the ABL Lender shall, within 10 Business Days
thereafter, notify the Noteholder Agent in writing as to whether the ABL Lender
desires to exercise access rights under this Agreement. Upon delivery of such
notice by the ABL Lender to the Noteholder Agent, the parties shall confer in
good faith to coordinate with respect to the ABL Lender’s exercise of such
access rights, with such access rights to apply to any parcel or item of a
Mortgaged Real Estate Asset, access to which is reasonably necessary to enable
the ABL Lender during normal business hours to realize upon the ABL Priority
Collateral. Access rights will apply to differing Mortgaged Real Estate Assets
at differing times, in which case, a differing Access Period will apply to each
such Mortgaged Real Estate Asset of which the Noteholder Agent has possession or
physical control. During any pertinent Access Period, the ABL Lender and its
agents, representatives and designees shall have an irrevocable, non-exclusive
right to have access to, and a rent-free right to use, the relevant parcel or
item of a Mortgaged Real Estate Asset for the purposes described above. The ABL
Lender and the Noteholder Agent shall cooperate and use reasonable efforts to
ensure that their activities during the Access Period as described above do not
interfere materially with the activities of the other. Consistent with the
definition of the term “Access Period”, if any order or injunction is issued or
stay is granted or is otherwise effective by operation of law that prohibits the
ABL Lender from exercising any of its rights hereunder, then the Access Period
granted to the ABL Lender under this Section 3.4 shall be stayed during the
period of such prohibition and shall continue thereafter for the number of days
remaining as required under this Section 3.4.

 

- 21 -

 

  

3.5           No Additional Rights For the Loan Parties Hereunder. Except as
provided in Section 3.6, if the ABL Lender or any Indenture Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, no
Loan Party shall be entitled to use such violation as a defense to any action by
the ABL Lender or any Indenture Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against the ABL Lender or any
Indenture Secured Party.

 

3.6           Actions Upon Breach.

 

(a)          If the ABL Lender or any Indenture Secured Party, contrary to this
Agreement, commences or participates in any action or proceeding against any
Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the ABL Lender or the Noteholder Agent, as applicable, may interpose
as a defense or dilatory plea the making of this Agreement, and the ABL Lender
or any Indenture Secured Party, as applicable, may intervene and interpose such
defense or plea in its or their name or in the name of such Loan Party.

 

(b)          Should the ABL Lender or any Indenture Secured Party, contrary to
this Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, the ABL Lender or any Indenture Secured Party (in
its own name or in the name of the relevant Loan Party), as applicable, or the
relevant Loan Party, may obtain relief against the ABL Lender or such Indenture
Secured Party, as applicable, by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each of the ABL
Lender and the Noteholder Agent on behalf of each Indenture Secured Party that
(i) the ABL Lender’s or Indenture Secured Parties’, as applicable, damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (ii) each Indenture Secured Party or the ABL Lender, as applicable, waives
any defense that the Loan Parties and/or the Indenture Secured Parties and/or
the ABL Lender, as applicable, cannot demonstrate damage and/or be made whole by
the awarding of damages.

 

3.7           Rights as Unsecured Creditors. The Secured Parties may, in
accordance with the terms of the Loan Documents and applicable law, enforce
rights and exercise remedies against the Loan Parties as unsecured creditors;
provided that no such action is otherwise expressly or impliedly inconsistent
with the terms of this Agreement.

 

3.8           Other Rights. For the avoidance of doubt, the Secured Parties
shall be entitled to (a) take any action (not adverse to the priority status of
the Liens on the Collateral, or the rights of the other Secured Parties or any
of the holders of ABL Obligations or Notes Obligations to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its Lien on and rights in, and the perfection and priority of its
Lien on, any of the Collateral, (b) file any pleadings, objections, motions or
agreements which assert rights or interests available to unsecured creditors of
the Loan Parties arising under either any Insolvency Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement or applicable law and, subject to the restrictions set forth herein,
any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the Collateral,
and (c) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to their respective Senior
Obligations and the Collateral.

 

- 22 -

 

  

SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.

 

4.1           Application of Proceeds.

 

(a)          Application of Proceeds of Senior Collateral. The Senior
Representative and Junior Representative hereby agree that all Senior
Collateral, and all Proceeds thereof, received by either of them in connection
with the collection, sale or disposition of Senior Collateral shall be applied,
first, to the payment of costs and expenses (including reasonable attorneys’
fees and expenses and court costs) of the Senior Representative in connection
with such Enforcement Action, second, to the payment of the Senior Obligations
in accordance with the Senior Documents until the Senior Obligations Payment
Date, third, to the payment of the Junior Obligations in accordance with the
terms thereof, fourth, to the payment in full in cash of the Excess ABL
Obligations in accordance with the ABL Documents, and fifth, the balance, if
any, to the Loan Parties or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

(b)          Limited Obligation or Liability. In exercising remedies, whether as
a secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.

 

(c)          Segregation of Collateral. Until the occurrence of the Senior
Obligations Payment Date, any Senior Collateral that may be received by any
Junior Secured Party in violation of this Agreement shall be segregated and held
in trust and promptly paid over to the Senior Representative, for the benefit of
the Senior Secured Parties, in the same form as received, with any necessary
endorsements, and each Junior Secured Party hereby authorizes the Senior
Representative to make any such endorsements as agent for the Junior
Representative (which authorization, being coupled with an interest, is
irrevocable).

 

4.2           Releases of Liens. Upon any release, sale or disposition of Senior
Collateral permitted (or consented to) pursuant to the terms of the Senior
Documents and this Agreement that results in the release of the Senior Lien on
any Senior Collateral (including any sale or other disposition pursuant to any
Enforcement Action) (other than release of the Senior Lien due to the occurrence
of the Senior Obligations Payment Date), the Junior Lien on such Senior
Collateral (excluding any portion of the proceeds of such Senior Collateral
remaining after the Senior Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person. The Junior Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
Senior Representative shall request to evidence any release of the Junior Lien
described in this Section 4.2. The Junior Representative hereby appoints the
Senior Representative and any officer or duly authorized person of the Senior
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Junior Representative and in the name of the Junior Representative or in
the Senior Representative’s own name, from time to time, in the Senior
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

4.3           [Reserved]

 

4.4           Insurance.

 

- 23 -

 

  

(a)          Until the ABL Obligations Payment Date and subject to the terms of,
and the rights of the Loan Parties under, the ABL Documents, the ABL Lender
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the ABL Priority Collateral in the event of any loss or claim
thereunder, the sole and exclusive right to adjust settlement of any business
interruption insurance, and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the ABL
Priority Collateral. Until the ABL Obligations Payment Date, (i) all Proceeds of
any such policies and any such award (or any payments with respect to a deed in
lieu of condemnation) if in respect of the ABL Priority Collateral and to the
extent required by the ABL Documents shall be paid to the ABL Lender pursuant to
the terms of the ABL Documents (including, without limitation, for purposes of
cash collateralization of Letters of Credit) and thereafter, following the ABL
Obligations Payment Date, and subject to the rights of the Loan Parties under
the Indenture Security Documents, in full to the Noteholder Agent for the
benefit of the Noteholders until the Indenture Obligations Payment Date, and
then to the owner of the subject property, such other Person as may be entitled
thereto, or as a court of competent jurisdiction may otherwise direct, and (ii)
if Noteholder Agent or any Noteholder shall, at any time, receive any Proceeds
of any such insurance policy or any such award or payment with respect to ABL
Priority Collateral in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such Proceeds over to the ABL Lender in
accordance with the terms of Section 4.1.

 

(b)          Until the Indenture Obligations Payment Date, subject to the terms
of, and the rights of the Loan Parties under, the Indenture Documents, the
Noteholder Agent, on behalf of the Noteholders, shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the Notes
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Notes Priority Collateral. Until the Indenture
Obligations Payment Date, (i) all Proceeds of any such policy and any such award
(or any payments with respect to a deed in lieu of condemnation) if in respect
of the Notes Priority Collateral and to the extent required by the Indenture
Documents shall be paid to the Noteholder Agent for the benefit of the
Noteholders pursuant to the terms of the Indenture Documents and thereafter,
following the Indenture Obligations Payment Date, and subject to the rights of
the Loan Parties under the ABL Security Documents, in full to the ABL Lender to
the extent required under the ABL Security Documents, until the ABL Obligations
Payment Date and then, to the owner of the subject property, such other Person
as may be entitled thereto, or as a court of competent jurisdiction may
otherwise direct, and (ii) if the ABL Lender shall, at any time, receive any
Proceeds of any such insurance policy or any such award or payment with respect
to Notes Priority Collateral in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such Proceeds over to the
Noteholder Agent in accordance with the terms of Section 4.1.

 

(c)          To effectuate the foregoing, and to the extent that the pertinent
insurance company agrees to issue such endorsements, the Secured Parties shall
each receive separate lender’s loss payable endorsements naming themselves as
loss payee and additional insured, as their interests may appear, with respect
to policies which insure Collateral hereunder.

 

SECTION 5. Insolvency Proceedings.

 

- 24 -

 

 

5.1           Filing of Motions. Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including
with respect to the determination of any Liens or claims held by the Senior
Representative (including the validity and enforceability thereof) or any other
Senior Secured Party in respect of any Senior Collateral or the value of any
claims of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Junior Representative may (i) file a proof of claim or
statement of interest in an Insolvency Proceeding, and (ii) file any necessary
responsive or defensive pleadings in opposition of any motion, claim, adversary
proceeding or other pleadings made by any Person objecting to or otherwise
seeking the disallowance of any Person objecting to or otherwise seeking the
disallowance of the claims of the Junior Secured Parties on the Senior
Collateral, including any claims secured by the Notes Priority Collateral or the
ABL Priority Collateral, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Junior
Representative imposed hereby.

 

5.2           Financing Matters.

 

(a)          If any Loan Party becomes subject to any Insolvency Proceeding in
the United States at any time prior to the ABL Obligations Payment Date, and if
the ABL Lender desires to consent (or not object) to the use of cash collateral
under the Bankruptcy Code (or similar bankruptcy law) that represents proceeds
of ABL Priority Collateral or to provide financing to any Loan Party under the
Bankruptcy Code (or similar bankruptcy law) or to consent (or not object) to the
provision of such financing to any Loan Party secured by a Lien on any ABL
Priority Collateral (any such financing, “ABL DIP Financing”), then, so long as
(1) the maximum principal amount of Indebtedness that may be outstanding from
time to time in connection with such ABL DIP Financing, together with the
principal amount of ABL Obligations outstanding at such time (after giving
effect to the application of the proceeds of any ABL DIP Financing to refinance
all or any portion of the ABL Obligations) may not exceed the principal amount
of $35,000,000, (2) subject to clause (A) of this subparagraph (a), the
Noteholder Agent retains a Lien on all ABL Priority Collateral with the same
priority as existed prior to the commencement of the Insolvency Proceeding, (3)
to the extent that the ABL Lender is granted adequate protection in the form of
a Lien on Collateral, the Noteholder Agent is permitted to seek a Lien on such
additional Collateral as existed prior to the commencement of the Insolvency
Proceeding, (4) the terms of such ABL DIP Financing do not require Holdings or
any other Loan Party to seek approval for any plan of reorganization that is
inconsistent with this Agreement, and (5) the terms of such ABL DIP Financing do
not require any Indenture Secured Parties to advance additional funds pursuant
to such ABL DIP Financing, the Noteholder Agent agrees, on behalf of itself and
the other Indenture Secured Parties, that each Indenture Secured Party (A) will
be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to, the use of such cash collateral or to such ABL DIP
Financing on the grounds of a failure to provide “adequate protection” for the
Noteholder Agent’s Lien on the Notes Collateral to secure the Indenture
Obligations or on any other grounds and (B) if requested by the ABL Lender, will
subordinate (and will be deemed hereunder to have subordinated) the Indenture
Liens on any ABL Priority Collateral (i) to such ABL DIP Financing on the same
terms as the ABL Liens are subordinated thereto (and such subordination will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the ABL Lender and (iii) to any “carve-out” agreed to by
the ABL Lender, so long as (x) the Noteholder Agent retains its Lien on the
Notes Collateral to secure the Indenture Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and, as to the Notes Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such ABL DIP Financing is junior and subordinate to
the Lien of the Noteholder Agent on the Notes Priority Collateral, (y) all Liens
on ABL Priority Collateral securing any such ABL DIP Financing shall be senior
to or on a parity with the Liens of the ABL Lender securing the ABL Obligations
on ABL Priority Collateral and (z) if the ABL Lender receives a replacement or
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, and such replacement or adequate protection Lien is on any of the
Notes Priority Collateral, (1) such replacement or adequate protection Lien on
such post-petition assets which are part of the Notes Priority Collateral (the
“Note Post-Petition Assets”) is junior and subordinate to the Lien in favor of
the Noteholder Agent on the Notes Priority Collateral and (2) the ABL Lender
shall request in its ABL DIP Financing motion that the Noteholder Agent also
receive a replacement or adequate protection Lien on such Note Post-Petition
Assets of the debtor to secure the Indenture Obligations. In no event will the
ABL Lender seek to obtain a priming Lien on any of the Notes Priority Collateral
and nothing contained herein shall be deemed to be a consent by Indenture
Secured Parties to any adequate protection payments using Notes Priority
Collateral.

 

- 25 -

 

  

(b)          If any Loan Party becomes subject to any Insolvency Proceeding in
the United States at any time prior to the Indenture Obligations Payment Date,
and if the Noteholder Agent or the other Indenture Secured Parties desire to
consent (or not object) to the use of cash collateral under the Bankruptcy Code
(or similar bankruptcy law) that represents proceeds of Notes Collateral or to
provide financing to any Loan Party under the Bankruptcy Code (or similar
bankruptcy law) or to consent (or not object) to the provision of such financing
to any Loan Party secured by a Lien on any Notes Priority Collateral (any such
financing, “Notes DIP Financing”), then so long as (1) subject to clause (A) of
this subparagraph (b), the ABL Lender retains a Lien on all Notes Priority
Collateral with the same priority as existed prior to the commencement of the
Insolvency Proceeding, (2) to the extent that the Noteholder Agent is granted
adequate protection in the form of a Lien on Collateral, the ABL Lender is
permitted to seek a Lien on such additional Collateral as existed prior to the
commencement of the Insolvency Proceeding, (3) the terms of such Notes DIP
Financing do not require Holdings or any other Loan Party to seek approval for
any plan of reorganization that is inconsistent with this Agreement, and (4) the
terms of such Notes DIP Financing do not require the ABL Lender to advance
additional funds pursuant to such Notes DIP Financing, the ABL Lender agrees
that the ABL Lender (A) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to such Notes DIP Financing
on the grounds of a failure to provide “adequate protection” for the ABL
Lender’s Lien on the ABL Collateral to secure the ABL Obligations or on any
other grounds. and (B) if requested by the Noteholder Agent, will subordinate
(and will be deemed hereunder to have subordinated) the ABL Liens on any Notes
Priority Collateral (i) to such Notes DIP Financing on the same terms as the
Indenture Liens are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (ii) to any adequate protection
provided to the Indenture Secured Parties and (iii) to any “carve-out” agreed to
by the Noteholder Agent or the other Indenture Secured Parties, so long as (x)
the ABL Lender retains its Lien on the ABL Collateral to secure the ABL
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the ABL Priority
Collateral only, such Lien has the same priority as existed prior to the
commencement of the case under the Bankruptcy Code and any Lien securing such
Notes DIP Financing is junior and subordinate to the Lien of the ABL Lender on
the ABL Priority Collateral, (y) all Liens on Notes Priority Collateral securing
any such Notes DIP Financing shall be senior to or on a parity with the Liens of
the Noteholder Agent and the Noteholders securing the Indenture Obligations on
Notes Priority Collateral and (z) if the Noteholder Agent receives a replacement
or adequate protection Lien on post-petition assets of the debtor to secure the
Indenture Obligations, and such replacement or adequate protection Lien is on
any of the ABL Priority Collateral, (1) such replacement or adequate protection
Lien on such post-petition assets which are part of the ABL Priority Collateral
(the “ABL Post-Petition Assets”) is junior and subordinate to the Lien in favor
of the ABL Lender on the ABL Priority Collateral and (2) the Noteholder Agent
shall request in its Notes DIP Financing motion that the ABL Lender also receive
a replacement or adequate protection Lien on such ABL Post-Petition Assets of
the debtor to secure the ABL Obligations. In no event will any of the Indenture
Secured Parties seek to obtain a priming Lien on any of the ABL Priority
Collateral, and nothing contained herein shall be deemed to be a consent by the
ABL Lender to any adequate protection payments using ABL Priority Collateral.

 

(c)          All Liens granted to the Noteholder Agent or the ABL Lender in any
Insolvency Proceeding, whether as adequate protection or otherwise, are intended
to be and shall be deemed to be subject to the Lien Priority and the other terms
and conditions of this Agreement.

 

- 26 -

 



 

5.3           Relief From the Automatic Stay. Until the ABL Obligations Payment
Date, the Noteholder Agent agrees, on behalf of itself and the other Indenture
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Lender, unless the ABL Lender
already has filed a pending motion for such relief with respect to its interest
in the ABL Priority Collateral and a corresponding motion must be filed solely
for the purpose of preserving the Noteholder Agent’s ability to receive residual
distributions. Until the Indenture Obligations Payment Date, the ABL Lender
agrees that it will not seek relief from the automatic stay or from any other
stay in any Insolvency Proceeding or take any action in derogation thereof, in
each case in respect of any Notes Priority Collateral, without the prior written
consent of the Noteholder Agent, unless the Noteholder Agent already has filed a
pending motion for such relief with respect to its interest in the Notes
Priority Collateral and a corresponding motion must be filed solely for the
purpose of preserving the ABL Lender’s ability to receive residual
distributions.

 

5.4           No Contest. The Junior Representative, on behalf of itself and the
Junior Secured Parties, agrees that, prior to the Senior Obligations Payment
Date, none of them shall contest (or support any other Person contesting) (a)
any request by the Senior Representative or any Senior Secured Party for
adequate protection of its interest in the Senior Collateral (unless in
contravention of Section 5.2(a) or (b), as applicable) any request for relief
from the automatic stay with respect to the Senior Collateral, or (b) any
objection by the Senior Representative or any Senior Secured Party to any
motion, relief, action, or proceeding based on a claim by the Senior
Representative or any Senior Secured Party that its interests in the Senior
Collateral (unless in contravention of Section 5.2(a) or (b), as applicable) are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to the Senior
Representative as adequate protection of its interests are subject to this
Agreement.

 

5.5           Avoidance Issues. If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including because it was found to be a
fraudulent or preferential transfer, any amount (a “Recovery”), whether received
as proceeds of security, enforcement of any right of set-off or otherwise, then
the Senior Obligations shall be reinstated to the extent of such Recovery and
deemed to be outstanding as if such payment had not occurred and the Senior
Obligations Payment Date shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

 

- 27 -

 

 

5.6           Asset Dispositions in an Insolvency Proceeding. Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties, free and clear of the Junior
Liens so long (a) the requisite Senior Secured Parties have consented to such
sale or other disposition of such assets, (b) such motion does not impair,
subject to the priorities set forth in this Agreement, the rights of the Junior
Secured Parties under Section 363(k) of the Bankruptcy Code (so long as the
right of the Junior Secured Parties to offset their claim against the purchase
price is only after the Senior Obligations (other than, with respect to the ABL
Obligations, the Excess ABL Obligations) have been paid in full in cash), (c)
either (i) pursuant to court order, the Junior Liens attach to the net proceeds
of the sale or other disposition with the same priority and validity as the
Junior Liens on such Senior Collateral, and the Liens remain subject to the
terms of this Agreement, or (ii) the proceeds of the sale or other disposition
are applied in accordance with Section 4.1(a), (d) such sale or disposition is
not in contravention of the terms of this Agreement and (e) the net cash
proceeds of the sale or other disposition that are applied to Senior Obligations
permanently reduce the Senior Obligations (and, in respect of the ABL
Obligations, the ABL Obligations Cap shall be reduced by an amount equal to such
net cash proceeds) to the extent provided in Section 4.1(a). The foregoing to
the contrary notwithstanding, the Junior Secured Parties may raise any
objections to any sale or disposition of the Senior Collateral that could be
raised by a creditor of the Loan Parties whose claims are not secured by Liens
on the Senior Collateral, provided such objections are not inconsistent with any
other term or provision of this Agreement and are not based on their status as
secured creditors (without limiting the foregoing, the Junior Secured Parties
may not raise any objections based on rights afforded by Sections 363(e) and (f)
of the Bankruptcy Code to secured creditors (or any comparable provision of any
other Bankruptcy Law) with respect to the Liens granted to the Junior Secured
Parties in respect of the Senior Collateral).

 

5.7           Other Matters. To the extent that the Senior Representative or any
Senior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative; provided that if requested by the Junior Representative, the
Senior Representative shall timely exercise such rights in the manner requested
by the Junior Representative, including any rights to payments in respect of
such rights.

 

5.8           Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, including, without limitation, the Lien
priorities set forth in Section 2, shall be effective before, during and after
the commencement of an Insolvency Proceeding.

 

5.9           Certain Waivers. Each of the ABL Lender and the Noteholder Agent,
for itself and on behalf of the Indenture Secured Parties, waives any claim it
may hereafter have against any other Secured Party arising out of (a) the
election by such Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other applicable law, or (b)
any use of cash collateral or financing arrangement, or any grant of a security
interest in the Collateral or otherwise in any Insolvency Proceeding, in each
case, to the extent consistent with the terms of this Agreement.

 

SECTION 6. Indenture Documents and ABL Documents.

 

6.1           Amendments of Indenture Documents. Each Loan Party and the
Noteholder Agent, on behalf of itself and the Indenture Secured Parties, agrees
that it shall not at any time execute or deliver any amendment or other
modification to any of the Indenture Documents inconsistent with or in violation
of this Agreement.

 

6.2           Amendments of ABL Documents. Each Loan Party and the ABL Lender
agrees that it shall not at any time execute or deliver any amendment or other
modification to any of the ABL Documents inconsistent with or in violation of
this Agreement.

 

- 28 -

 

 

6.3           Comparable Amendments. In the event the Senior Representative
enters into any amendment, waiver or consent in respect of any of the Senior
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Security
Document or changing in any manner the rights of any parties thereunder, in each
case solely with respect to any Senior Collateral, then such amendment, waiver
or consent shall apply automatically to any comparable provision of the
Comparable Security Document without the consent of or action by any Junior
Secured Party (with all such amendments, waivers and modifications subject to
the terms hereof); provided that, (i) no such amendment, waiver or consent shall
have the effect of removing assets subject to the Lien of any Junior Security
Document, except to the extent that a release of such Lien is permitted by
Section 4.2, (ii) any such amendment, waiver or consent that materially and
adversely affects the rights of the Junior Secured Parties and does not affect
the Senior Secured Parties in a like or similar manner shall not apply to the
Junior Security Documents without the consent of the Junior Representative,
(iii) no such amendment, waiver or consent with respect to any provision
applicable to the Junior Representative under the Junior Loan Documents shall be
made without the prior written consent of the Junior Representative and (iv)
notice of such amendment, waiver or consent shall be given to the Junior
Representative no later than 30 days after its effectiveness; provided that the
failure to give such notice shall not affect the effectiveness and validity
thereof.

 

SECTION 7. Purchase Option.

 

7.1           Notice of Exercise. Upon the occurrence and during the continuance
of a Triggering Event, (a) the ABL Lender shall endeavor to promptly give notice
thereof to the Noteholder Agent, and (b) the Indenture Secured Parties, acting
as a single group, through the Noteholder Agent, shall have the option for a
period of twenty (20) business days (or an unlimited number of days in the case
of a Triggering Event of the type described in clause (v) of the definition
thereof), after the earlier of receipt of such notice or Noteholder Agent’s
knowledge of the occurrence of the Triggering Event, to issue a notice to the
ABL Lender of the Indenture Secured Parties intent to purchase all of the ABL
Obligations from the ABL Lender. Such notice to the ABL Lender from the
Noteholder Agent on behalf of such Indenture Secured Parties shall be
irrevocable. The failure of the ABL Lender to provide the notice described in
subsection (a) above shall not constitute a breach of its obligations hereunder
and shall not impair any of the ABL Lender’s rights hereunder or under any of
the ABL Documents. Notwithstanding anything to the contrary in this Agreement,
the occurrence of a Triggering Event or the delivery of any notice under this
Section 7.1, shall not prevent, postpone, or otherwise effect the right of the
ABL Lender to exercise any rights or remedies permitted under this Agreement,
including, without limitation, the commencement or continuation of any
Enforcement Action.

 

7.2           Purchase and Sale. On the date specified by the relevant Indenture
Secured Parties in the notice contemplated by Section 7.1(b) (which shall not be
less than 5 Business Days, nor more than 10 Business Days, after the receipt by
the ABL Lender of the notice of the relevant Indenture Secured Parties’ election
to exercise such option), the ABL Lender shall sell to the relevant Indenture
Secured Parties, and the relevant Indenture Secured Parties shall purchase from
the ABL Lender, the ABL Obligations (other than the Excess ABL Obligations) on
an as-is, where-is basis; provided that, the ABL Lender shall retain all rights
to be indemnified or held harmless by the Loan Parties in accordance with the
terms of the ABL Documents but shall not retain any rights to the security
therefor.

 

- 29 -

 

 

7.3           Payment of Purchase Price. Upon the date of such purchase and
sale, the relevant Indenture Secured Parties shall (i) pay to the ABL Lender as
the purchase price therefor the full amount of all the ABL Obligations (other
than the Excess ABL Obligations) then outstanding and unpaid (including
principal, interest, fees (including facility fees, but excluding fees that
become due solely as a result of the prepayment of the ABL Obligations or the
early termination of the ABL Credit Agreement), and expenses (including, without
limitation, reasonable attorneys’ fees and legal expenses)), (ii) furnish cash
collateral in an amount equal to 105% of the face amount of the issued and
outstanding letters of credit secured by the ABL Documents, (iii) agree to
reimburse the ABL Lender and letter of credit issuing banks for any loss, cost,
damage or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any issued
and outstanding letters of credit as described above and any checks or other
payments provisionally credited to the ABL Obligations, and/or as to which the
ABL Lender has not yet received final payment, (iv) agree to reimburse the ABL
Lender and letter of credit issuing banks, in respect of indemnification
obligations of the Loan Parties under the ABL Documents as to matters or
circumstances known to the ABL Lender at the time of the purchase and sale which
would reasonably be expected to result in any loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) to the ABL Lender or
letter of credit issuing banks, as applicable, and (v) agree to indemnify and
hold harmless the ABL Lender and letter of credit issuing banks, from and
against any loss, liability, claim, damage or expense (including reasonable fees
and expenses of legal counsel) arising out of any claim asserted by a third
party in respect of the ABL Obligations as a direct result of any acts by the
ABL Lender occurring prior to the date of such purchase to the extent such acts
comply with the applicable standard of care (if any) set forth for such actions
in the ABL Credit Agreement. Such purchase price and cash collateral shall be
remitted by wire transfer in federal funds to such bank account as the ABL
Lender may designate in writing for such purpose.

 

7.4           Limitation on Representations and Warranties. Such purchase shall
be expressly made without representation or warranty of any kind by the ABL
Lender and without recourse of any kind, and the Indenture Secured Parties shall
assume all obligations of ABL Lender under the ABL Documents and indemnify ABL
Lender for any breach thereof, all in accordance with assignment documentation
in form and substance acceptable to ABL Lender, except that the ABL Lender shall
represent and warrant that the ABL Lender owns the ABL Obligations free and
clear of any Liens or encumbrances created by it.

 

7.5           Excess ABL Obligations. In the event that any one or more
Indenture Secured Parties exercises and consummates the purchase option set
forth in this Section 7 and at the time of such purchase, there exists Excess
ABL Obligations, the consummation of such purchase option shall not include (nor
shall the purchase price be calculated with respect to) such Excess ABL
Obligations (such amount, the “Retained Interest”).

 

7.6           Retained Interest. In the event that a Retained Interest exists,
the ABL Lender shall, at the request of the purchasing Indenture Secured
Parties, execute an amendment to the ABL Agreement acknowledging that such
Retained Interest consisting of Excess ABL Obligations is a last-out tranche,
payable after the ABL Obligations Payment Date and the Indenture Obligations
Payment Date. Interest with respect to such Retained Interest consisting of
Excess ABL Obligations shall continue to accrue and be payable in accordance
with the terms of the ABL Documents, the Retained Interest shall continue to be
secured by the Collateral (but shall be junior and subordinate to all Liens on
the Collateral in favor of the Noteholder Agent), and the Retained Interest
shall be paid (or cash collateralized, as applicable) in accordance with the
terms of the ABL Agreement and this Agreement. The ABL Lender shall continue to
have all of its rights and remedies under the ABL Agreement and the other ABL
Documents; provided that the ABL Lender shall have no right to vote on or
otherwise consent to any amendment, waiver, departure from, or other
modification of any provision of any Indenture Document except that the consent
of the ABL Lender shall be required for matters in contravention of the
provisions and priorities set forth in this Agreement.

 

SECTION 8. Reliance; Waivers; etc.

 

8.1           Reliance. The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Noteholder Agent, on behalf of
it itself and the other Indenture Secured Parties, expressly waives all notice
of the acceptance of and reliance on this Agreement by the ABL Lender. The
Indenture Documents are deemed to have been executed and delivered and all
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The ABL Lender expressly waives all notices of the
acceptance of and reliance on this Agreement by the Noteholder Agent and the
other Indenture Secured Parties.

 

- 30 -

 

  

8.2           No Warranties or Liability. The Noteholder Agent and the ABL
Lender acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Indenture
Document. Except as otherwise provided in this Agreement, the Noteholder Agent
and the ABL Lender will be entitled to manage and supervise the respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

8.3           No Waivers. No right or benefit of any party hereunder shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by any
Loan Party with the terms and conditions of any of the ABL Documents or the
Indenture Documents.

 

SECTION 9. Obligations Unconditional.

 

All rights, interests, agreements and obligations hereunder of the Senior
Representative and the Senior Secured Parties in respect of any Collateral and
the Junior Representative and the Junior Secured Parties in respect of such
Collateral shall remain in full force and effect regardless of:

 

(a)          any lack of validity or enforceability of any Senior Document or
any Junior Document and regardless of whether the Liens of the Senior
Representative and Senior Secured Parties are not perfected or are voidable for
any reason;

 

(b)          any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Document or any Junior Document;

 

(c)          any exchange, release or lack of perfection of any Lien on any
Collateral or any other asset, or any amendment, waiver or other modification,
whether in writing or by course of conduct or otherwise, of all or any of the
Senior Obligations or Junior Obligations or any guarantee thereof;

 

(d)          the commencement of any Insolvency Proceeding in respect of any
Loan Party; or

 

(e)          any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or of any Junior Secured Party in respect of this Agreement.

 

SECTION 10. Miscellaneous.

 

- 31 -

 

 

10.1         Rights of Subrogation. The Noteholder Agent, for and on behalf of
itself and the Indenture Secured Parties, agrees that no payment to the ABL
Lender pursuant to the provisions of this Agreement shall entitle the Noteholder
Agent or any Indenture Secured Party to exercise any rights of subrogation in
respect thereof until the ABL Obligations Payment Date. Following the ABL
Obligations Payment Date, the ABL Lender agrees to execute such documents,
agreements, and instruments as the Noteholder Agent or any Indenture Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Lender by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Lender are paid by such Person upon request for payment thereof. The ABL
Lender agrees that no payment to the Noteholder Agent or any Indenture Secured
Party pursuant to the provisions of this Agreement shall entitle the ABL Lender
to exercise any rights of subrogation in respect thereof until the Indenture
Obligations Payment Date. Following the Indenture Obligations Payment Date, the
Noteholder Agent agrees to execute such documents, agreements, and instruments
as the ABL Lender may reasonably request to evidence the transfer by subrogation
to any such Person of an interest in the Indenture Obligations resulting from
payments to the Noteholder Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Noteholder Agent are paid by such Person upon
request for payment thereof.

 

10.2         Further Assurances. Each of the Noteholder Agent and the ABL Lender
will, at their own expense and at any time and from time to time, promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the other party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the ABL Lender or the Noteholder
Agent to exercise and enforce its rights and remedies hereunder; provided that
no party shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this Section
10.2, to the extent that such action would contravene any law, order or other
legal requirement or any of the terms or provisions of this Agreement, and in
the event of a controversy or dispute, such party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
10.2.

 

10.3         Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document or any Indenture Document,
the provisions of this Agreement shall govern.

 

10.4         Continuing Nature of Provisions. Subject to Section 5.5, this
Agreement shall continue to be effective, and shall not be revocable by any
party hereto, until the earlier of (i) the ABL Obligations Payment Date and (ii)
the Indenture Obligations Payment Date. This is a continuing agreement and the
ABL Lender and the Indenture Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

 

10.5         Amendments; Waivers.

 

(a)          No amendment or modification of any of the provisions of this
Agreement shall be effective unless the same shall be in writing and signed by
the ABL Lender and the Noteholder Agent. A copy of any amendment or modification
shall be promptly provided to the Borrower.

 

(b)          It is understood that the ABL Lender and the Noteholder Agent,
without the consent of any other Indenture Secured Party, may in their
discretion determine that a supplemental agreement (which may take the form of
an amendment and restatement of this Agreement) is necessary or appropriate to
facilitate having additional indebtedness or other obligations (“Additional
Debt”) of any of the Loan Parties become ABL Obligations or Indenture
Obligations, as the case may be, under this Agreement, which supplemental
agreement shall specify whether such Additional Debt constitutes ABL Obligations
or Indenture Obligations; provided, that such Additional Debt is permitted to be
incurred by this Agreement, the ABL Agreement and the Indenture Agreement then
extant, and is permitted by said Agreements to be subject to the provisions of
this Agreement as ABL Obligations or Indenture Obligations, as applicable.

 

- 32 -

 

  

10.6         Information Concerning Financial Condition of the Loan Parties.
Each of the Noteholder Agent and the ABL Lender hereby assume responsibility for
keeping itself informed of the financial condition of the Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Indenture Obligations. The Noteholder Agent and the ABL Lender hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances (except as
otherwise provided in the ABL Documents and Indenture Documents). In the event
the Noteholder Agent or the ABL Lender, in its sole discretion, undertakes at
any time or from time to time to provide any information to any other party to
this Agreement, it shall be under no obligation (a) to provide any such
information to such other party or any other party on any subsequent occasion,
(b) to undertake any investigation not a part of its regular business routine,
or (c) to disclose any other information.

 

10.7         Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

 

10.8         CONSENT TO JURISDICTION; JURY TRIAL WAIVER.

 

(A)         EACH REPRESENTATIVE HEREBY AGREES THAT ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST IT ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF THE ABL LENDER AND THE
NOTEHOLDER AGENT, FOR ITSELF AND FOR THE OTHER INDENTURE SECURED PARTIES,
IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE REPRESENTATIVE AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.9 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
SUCH REPRESENTATIVE IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT
EACH OF THE ABL LENDER AND EACH INDENTURE SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

(B)         EACH REPRESENTATIVE HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT
AS SPECIFIED IN SECTION 10.9. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST SUCH
REPRESENTATIVE IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

 

- 33 -

 

 

(C)         EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.8(C) AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

10.9         Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 10.9) shall be, in the case of the ABL Lender or the Noteholder
Agent, as set forth below such Person’s name on the signature pages hereof, or,
in the case of any Loan Party, on the signature page to the Acknowledgment
attached as Annex 1, or such other address as may be designated by such Person
in a written notice to all of the other parties.

 

10.10         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the ABL Lender
and Indenture Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral.

 

10.11         Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

10.12         Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10.13         Other Remedies. For avoidance of doubt, it is understood that
nothing in this Agreement shall prevent the ABL Lender or any Indenture Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Indenture
Documents, as applicable, or to demand payment under any Guarantee in respect
thereof.

 

- 34 -

 

 

10.14         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

 

10.15         Additional Loan Parties. The Borrower shall cause each Person that
becomes a Loan Party after the date hereof to acknowledge this Agreement by
execution and delivery by such Person of an Acknowledgment in the form of Annex
1.

 

10.16         Bailment. Each Senior Representative agrees that if it shall at
any time hold in its possession or control any Common Collateral, such Senior
Representative shall, solely for the purpose of perfecting the Junior Liens
granted under the Junior Documents and subject to the terms and conditions of
this Section 10.16, also hold and/or maintain control of such Common Collateral
as gratuitous bailee for and representative (as defined in Section 1-201(35) of
the UCC) of the Junior Representative. The Senior Representative, until the ABL
Obligations Payment Date or the Indenture Obligations Payment Date, as
applicable, shall be entitled to deal with such Common Collateral in accordance
with the terms of this Agreement and the other Loan Documents as if the Junior
Lien did not exist. Without limiting the foregoing, the Senior Representative
shall have no obligation or responsibility to ensure that any Common Collateral
is genuine or owned by any of the Loan Parties. No Senior Representative shall,
by reason of this Agreement, any other Security Document or any other agreement,
document or instrument, have a fiduciary relationship in respect of any other
Secured Party. After the ABL Obligations Payment Date or the Indenture
Obligations Payment Date, as applicable, the Senior Representative shall
transfer the possession and control of such Common Collateral, together with any
necessary endorsements but without recourse or warranty, (i) if the Junior
Obligations are outstanding at such time, to the Junior Representative, and (ii)
if no Junior Obligations are outstanding at such time, to the applicable Loan
Party, in each case so as to allow such person to obtain possession and control
of such Common Collateral.

 

10.17         Reinstatement. If, in any Insolvency Proceeding or otherwise, all
or part of any payment with respect to the Senior Obligations previously made
shall be rescinded for any reason whatsoever, then such Senior Obligations shall
be reinstated to the extent of the amount so rescinded and, if theretofore
terminated, this Agreement shall be reinstated in full force and effect and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the Lien priorities and the relative rights and obligations of the
Secured Parties provided for herein. In addition, each Representative further
agrees that if, at any time, all or part of any payment with respect to any
Senior Obligations secured by any Senior Collateral previously made shall be
rescinded for any reason whatsoever, such Representative will promptly pay over
to the other Representative any payment received by it in respect of any such
Senior Collateral that is still in such Representative’s possession and shall
promptly turn any such Senior Collateral then held by it over to the other
Representative, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the payment and
satisfaction in full of the applicable Senior Obligations.

 

[Remainder of page intentionally left blank] 

 

- 35 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ABL LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Lender         By:  
    Name: James B. Fisher     Title: Authorized Signatory         Address for
Notices:       Wells Fargo Bank, National Association   1300 SW Fifth Avenue,
6th Floor   Portland, OR 97201   MAC P6101-068   Attn: SAExploration
Relationship Manager   Fax No. (877) 518-9602   Email:
michael.white@wellsfargo.com         With a copy to (which shall not constitute
notice):         Lane Powell PC   1420 Fifth Avenue, Suite 4200   P.O. Box 91302
  Seattle, WA 98111-9402   Attention:  Gregory R. Fox   Email:
foxg@lanepowell.com   Facsimile: (206) 223-7107

 

INTERCREDITOR AGREEMENT

 

 

 

 

NOTEHOLDER AGENT: U.S. BANK NATIONAL ASSOCIATION, as Noteholder Agent for and on
behalf of the Indenture Secured Parties         By:       Name:  Steven A.
Finklea     Title:  Vice President         Address for Notices:       5555 San
Felipe Street, Suite 1150   Houston, Texas 77056   Attention:  Mauri J. Cowen  
Email: mauri.cowen@usbank.com   Facsimile: (713) 235-9213       With a copy to
(which shall not constitute notice):       Thompson & Knight LLP   333 Clay St.,
Suite 3300   Houston, Texas 77002   Attention: Cassandra G. Mott   Email:
cassandra.mott@tklaw.com   Facsimile: (832) 397-8012

 

INTERCREDITOR AGREEMENT

 

 

 

 

ANNEX 1 

 

ACKNOWLEDGMENT

 

The undersigned hereby acknowledge and consent to the foregoing Intercreditor
Agreement, dated as of November 6, 2014 (as in effect on the date hereof, the
“Intercreditor Agreement”), by and between Wells Fargo Bank, National
Association, as ABL Lender, and U.S. Bank National Association, as Noteholder
Agent. Unless otherwise defined in this Acknowledgement, terms defined in the
Intercreditor Agreement have the same meanings when used in this
Acknowledgement.

 

Each Loan Party agrees to be bound by the Intercreditor Agreement and agrees
that it will, together with its successors and assigns, recognize all rights
granted pursuant to the Intercreditor Agreement to each Representative and each
Class of Secured Parties and will not do any act or perform any obligation which
is not in accordance with the agreements set forth in the Intercreditor
Agreement.

 

Each Loan Party agrees that any Representative holding Collateral does so as
bailee (under the UCC) for the other and is hereby authorized to and may turn
over to such other Representative upon request therefor any such Collateral,
after all obligations and indebtedness of each of undersigned to the bailee
Representative and the Secured Parties for which it acts have been fully paid
and performed.

 

Each Loan Party further acknowledges and agrees that (i) it is not an intended
beneficiary or third party beneficiary under the Intercreditor Agreement or
under any amendment thereto, (ii) in the event of a breach by any Loan Party
that is continuing of any of the terms and provisions contained in the foregoing
Intercreditor Agreement, such a breach shall constitute an “Event of Default” as
defined in and under the ABL Agreement, (iii) it will execute and deliver such
additional documents and take such additional actions as may be necessary or
desirable in the opinion of any Representative to effectuate the provisions and
purposes of the foregoing Intercreditor Agreement and (iv) the Intercreditor
Agreement may be amended or supplemented from time to time without notice to, or
the consent of, any Loan Party so long as such amendment or supplement does not
impose any additional obligations on such Loan Party.

 

[Remainder of page intentionally left blank] 

 

ANNEX 1 - ACKNOWLEDGMENT 

 

 

 

 

  SAEXPLORATION, INC.         By:       Name:  Brent Whiteley     Title:  Chief
Financial Officer         SAEXPLORATION HOLDINGS, INC.         By:      
Name:  Brent Whiteley     Title:  Chief Financial Officer         SAEXPLORATION
SUB, INC.         By:       Name:  Brent Whiteley     Title:  Chief Financial
Officer         SAExploration Seismic Services (US), LLC         By:      
Name:  Brent Whiteley     Title:  Chief Financial Officer         NES, LLC      
  By:       Name:  Brent Whiteley     Title:  Chief Financial Officer        
Address for Notices:   1160 Dairy Ashford, Suite 160   Houston, Texas 77079  
Attention: Chief Financial Officer   Email:  bwhiteley@saexploration.com  
Facsimile:  (281)258-4418

 

INTERCREDITOR AGREEMENT

 

 

